Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 91-118 are pending in this application.
Response to Remarks
Rejection of claims 63-90 under 35 U.S.C 112(b):
	Applicants’ related remarks on page 7 regarding 112 rejection of claims 63-90:

    PNG
    media_image1.png
    50
    559
    media_image1.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations and newly presented claims comprising the subject matter of prior claims (now cancelled) 63-90. Based on these amendments, the 112b rejection submitted in Non-Final Action 2/17/2022 is hereby withdrawn. 
Rejection of claims 91-118 under 35 U.S.C 103:
	Applicants’ related remarks on pages 7 and 8, especially on page 8 regarding claim 91 and claim 107:

    PNG
    media_image2.png
    137
    561
    media_image2.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations within independent claim 91 and similarly claim 107, not taught by prior art Epitaux, but based on the amendments made to these claims, these remarks/arguments are considered moot under new grounds of rejection as these amended limitations are now taught by prior arts Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) for claim 91 and Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) in further view of DeMeritt et al. (US 2018/0017744) for claim 107. Further details on rejection of the claims is presented below. Furthermore, regarding dependent claims 92-106 (dependent on claim 91) and 108-118 (dependent on claim 107), since the applicants’ remarks address the limitations within claims 91 and 107, these remarks are also addressed based on the remarks presented within claims 91 and 107 above.
				Claim Objection
Claims 91-93, 103 and 107 are objected to due to the following informalities:
Claim 91 states “wherein the distance from the digital signal processing chip to the switch ASIC is smaller than the distance from the transceiver chip”. Since there are no prior “distance” limitations, this should read “wherein a distance from the digital signal processing chip to the switch ASIC is smaller than a distance from the transceiver chip”. 
Claim 92, in line 5 states “wherein the layer stack includes the following: an optical transceiver chip” and Claim 93, in line 4 states “wherein the optical transceiver chip is located between the digital processing chip and a fiber ribbon”. Claims 92 and 93 depend on claim 91 which states in line 4, “a digital signal processing chip is located next to a transceiver chip…wherein the distance from the digital signal processing chip….is smaller than the distance from the transceiver chip to the switch ASIC”. According to Figure 12 of the specifications, optical transceiver chip 1 is located between DSP 3 and fiber ribbon 10. According to Page 16, line 27 of the specifications, reference numeral “1” is labelled as “optical transceiver chip”. Page 18 further calls reference numeral “1”, a “transceiver chip” in lines 6-7. Therefore, in view of the specifications and drawings, “optical transceiver chip” and “transceiver chip” are the same and used interchangeably. In view of this, the applicant is requested to change the language of claim 92, line 5 to read “wherein the layer stack includes the following: the transceiver chip” and claim 93, line 4 to read “wherein the transceiver chip is located between the digital signal processing chip and a fiber ribbon”. For examining purposes, the Examiner interprets the optical transceiver chip to be the transceiver chip as shown in Fig. 12.
Claim 103 states “high-speed substrate is generally rectangulaly shaped and has dimension o in the range”. The applicant is requested to remove generally and “o” in order to avoid ambiguity in the sentence. Rectangularly is also incorrectly spelled. Since the dimensions provided in the claim are of a rectangular nature, the claim should read “high-speed substrate rectangularly shaped and has dimensions in the range…”.
Claim 107 states “wherein the distance from the digital signal processing chip to the switch ASIC is smaller than the distance from the transceiver chip”. Since there are no prior “distance” limitations, this should read “wherein a distance from the digital signal processing chip to the switch ASIC is smaller than a distance from the transceiver chip”. 
Claim 107, in lines 7 and 13, further states “wherein the layer stack comprises: an optical transceiver chip…wherein a digital signal processing of the transceiver assembly is located next to a transceiver chip”. According to Figure 12 of the specifications, optical transceiver chip 1 is located between DSP 3 and fiber ribbon 10. According to Page 16, line 27 of the specifications, reference numeral “1” is labelled as “optical transceiver chip”. Page 18 further calls reference numeral “1”, a “transceiver chip 1 is mounted on a primary high speed substrate 2” in lines 6-7. Therefore, in view of the specifications and drawings, “optical transceiver chip” and “transceiver chip” are the same and used interchangeably. In view of this, the applicant is requested to change the language of claim 107, in lines 7 and 13, to read “wherein the layer stack comprises a transceiver chip… wherein a digital signal processing of the transceiver assembly is located next to the transceiver chip”” For examining purposes, the Examiner interprets the optical transceiver chip to be the transceiver chip as shown in Fig. 12.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 91, 94-98, 100-102, 104, 105 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618).
Regarding claim 91, Epitaux teaches a switch system (Fig. 14A, system 101) comprising: an optical transceiver assembly (Fig. 14A, optical transceiver assembly comprising optical interface 98 and optical engine 150; paragraph [0197], the transmitter engine 30 and the receiver engine 62 so as to define an optical engine 150) connected to a switch ASIC (Fig. 14A, switch ASIC 153; paragraph [0200], the IC die 153 can include plurality of ASIC components including an ASIC microprocessor, field programmable gate arrays, and switch) and also comprises transmitter and receiver on an interconnect member (Fig. 14A, transmitter 32 and receiver 62 on transceiver interconnect member 81).
Although Epitaux teaches the optical transceiver assembly, Epitaux doesn’t teach wherein a digital signal processing chip of the optical transceiver assembly is located next to a transceiver chip on a primary high-speed substrate, and wherein the distance from the digital signal processing chip to the switch ASIC is smaller than the distance from the transceiver chip to the switch ASIC.  
Hasharoni also teaches an optical transceiver assembly (Fig. 2, optical transceiver assembly 301) connected to a switch ASIC (Fig. 2, switch ASIC 22; paragraph [0064], The first chip 22 may be switch, any communication chip, a processor, and the like. For example-it is assumed that the first chip is a high bandwidth ASIC such as a switch) wherein a digital signal processing chip of the optical transceiver assembly (paragraph [0080], The electrical circuitry may include the group of high-frequency electrical IO interfaces (341) and may include additional circuitry such as 331; paragraph [0083], the electrical IO interface chip may be a mixed signal chip with both digital and analog circuitries. One example of such digital circuitry is a digital signal processor…performing any task that is off-loaded from the first chip 22) is located next to a transceiver chip (Fig. 7, additional circuitry 331+341 is located next to transceiver 311/321; Fig. 4 also shows transmit/receive chip 3210 with additional circuitry 331+341) on a primary high-speed substrate (Fig. 7, primary high speed substrate 301’; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals; paragraph [0206], wherein the high-frequency optoelectronic module comprises a substrate that is coupled to the first chip and the at least one optoelectronic chip), and wherein the distance from the digital signal processing chip to the switch ASIC is smaller than the distance from the transceiver chip to the switch ASIC (paragraph [0087], In the case of a mixed signal electrical IO interface chip, a deserializer is required both at the chip edges for converting the 100G traffic into digital streams and a serializer is required from each optical cell convert to/from digital to analog signal for the optical transmission/reception i.e. as shown in Fig. 2, the chip edge of 301 (with 341) is closer to switch asic 22 than the transceiver 311/321, similarly Fig. 4 shows the chip edge of 301 is closer to switch asic 22 than the transmit/receive chip 3210; paragraph [0089], the electrical circuit may include a deserializer, one or more analog to digital conversion units, one or more digital processors, one or more digital to analog conversion unit and a serializer; paragraph [0090], output of step c fed to switch ASIC 22, The one or more digital processors are configured to digitally process the multiple streams of digital signals to provide multiple streams of digitally processed signals i.e. digitally processed signals from the electrical circuit portion at the edge of the chip of 301 is fed into the switch asic 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transceiver assembly taught by Epitaux and incorporate the DSP and its placement as taught by Hasharoni as the digital signal processor may perform error correction codes improving the bit error rate of the optical signals and the short distance the short distance the electrical signals pass between the chip 22 and the optical electronic unit 301 leads to greatly reduced energy consumption of the module (Hasharoni: paragraphs [0074] and [0083]).
Regarding claim 94, Epitaux in view of Hasharoni teaches the switch system of claim 91, wherein Epitaux teaches the optical transceiver assembly includes a pluggable optical connector (Fig. 14A, pluggable interface 98) and a transceiver receptacle (Fig. 14A, transceiver receptacle 136). Fig. 12A also shows these features. 
Regarding claim 95, Epitaux in view of Hasharoni teaches the switch system of claim 94, wherein Epitaux teaches a heat spreader (Fig. 10, heat sink 95; Fig. 14C also shows heat sink 95) is located on top of the transceiver assembly (paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150).  
Regarding claim 96, Epitaux in view of Hasharoni teaches the switch system of claim 95, wherein Epitaux teaches the heat spreader is located above the entire transceiver assembly when the pluggable optical connector is plugged to the transceiver receptacle (Fig. 14C, heat sink 95 is on top of entire assembly when connector 98 is coupled; paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150). Hasharoni similarly also teaches a heat spreader located above both the digital signal processing chip and the transceiver chip (Fig. 15, heat spreader 100 located above chip 301’ holding the digital processing chip and the transceiver chip; paragraph [0179], the high-frequency optoelectronic module 30 includes heat sink 100, first chip 22, substrate 20, conductors 39, electrical IO chip 301′, electrical circuitry 35, transmit chip 311, microlenses 80, 113 and 114, electrical circuitry 35, spacer 23).  
Regarding claim 97, Epitaux in view of Hasharoni teaches the switch system of claim 95, wherein Epitaux teaches the entire transceiver assembly and the transceiver chip are sandwiched between the heat spreader and the base 81 when the pluggable optical connector is plugged to the transceiver receptacle (paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150) and Hasharoni similarly also teaches a heat spreader located above both the digital signal processing chip and the transceiver chip (Fig. 15, heat spreader 100 located above chip 301’ holding the digital processing chip and the transceiver chip; paragraph [0179], the high-frequency optoelectronic module 30 includes heat sink 100, first chip 22, substrate 20, conductors 39, electrical IO chip 301′, electrical circuitry 35, transmit chip 311, microlenses 80, 113 and 114, electrical circuitry 35, spacer 23) and that the transceiver chip is on the primary high-speed substrate (Fig. 4 shows transmit/receive chip 3210 on substrate 301; Fig. 7, primary high speed substrate 301’; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals; paragraph [0206], wherein the high-frequency optoelectronic module comprises a substrate that is coupled to the first chip and the at least one optoelectronic chip). Thus, the combination of Epitaux in view of Hasharoni teaches the limitations of claim 97.
Regarding claim 98, Epitaux in view of Hasharoni teaches the switch system of claim 95, wherein Epitaux teaches the heat spreader is configured to hold the pluggable optical connector in position and to dissipate heat (paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62 i.e. components beneath heat sink 95 are held in place as shown in Fig. 10).
Regarding claim 100, Epitaux in view of Hasharoni teaches the switch system of claim 91, wherein Epitaux the switch ASIC is configured to switch electrical signals (paragraph [0200], The ASIC components are in electrical communication with both the transmit engine 30 and the receive engine 62).  
Regarding claim 101, Epitaux in view of Hasharoni teaches the switch system of claim 91, wherein Hasharoni teaches the switch ASIC is electrically and mechanically connected to a second high-speed substrate (Fig. 15, switch asic 22 is mechanically and electrically connected to second high speed substrate 20; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals; paragraph [0192], Some of conducting elements 531 are coupled to conductors 39 and form a set of conducting elements that are coupled to the set of high-frequency electrical IO interfaces of first chip 22).  
Regarding claim 102, Epitaux in view of Hasharoni teaches the switch system of claim 91, wherein Hasharoni teaches the primary high-speed substrate (Fig. 15, primary substrate 301’) is electrically and mechanically connected to a second high-speed substrate (Fig. 15, second high speed substrate 20; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals) via a ball grid array on the bottom of the primary high-speed substrate (Fig. 15, ball grid array 521).
Regarding claim 104, Epitaux in view of Hasharoni teaches the switch system of claim 91, wherein Epitaux teaches the optical transceiver assembly comprises eight optical transceiver assemblies (Fig. 14A, eight optical transceiver assemblies each comprising optical interface 98 and optical engine 150), and wherein four optical transceiver -5-Atty. Dkt. No. SICF-1235464 assemblies are arranged on each side of the switch ASIC and are located in the same plane as the switch ASIC (Fig. 14A, four optical transceiver assemblies to the left and four optical transceiver assemblies to the right of the switch ASIC 153).  
Regarding claim 105, Epitaux in view of Hasharoni teaches switch system of claim 94, wherein Epitaux teaches the optical transceiver assembly includes one alignment feature for coarse alignment (Fig. 12A, coarse alignment formed by arm portion 140 and lateral side 99) and a second alignment feature for fine alignment (Fig. 12A, fine alignment provided by barb 142 and notch 144; paragraph [0190], During operation, the joint waveguide coupler 98 is inserted in the forward direction between the arms 134, and in particular between the flexible arm portions 140…The joint waveguide coupler 98 is inserted between the arms 134 until the at least one barb 142 is inserted into the respective at least one notch 144…Abutment between the front end of the joint waveguide coupler 98 and the transceiver interconnect member 81, and in particular the body portion 136, prevents forward movement of the joint waveguide coupler 98 with respect to the transceiver interconnect member 81. Thus, the joint waveguide coupler 98 is prevented from moving forward and rearward along the longitudinal direction with respect to the transceiver interconnect member 81 when the joint waveguide coupler 98 is attached to the transceiver interconnect member 81).
Regarding claim 106, Epitaux in view of Hasharoni teaches the switch system of claim 105, wherein Epitaux teaches the second alignment feature is implemented in a layer stack of one or both of the pluggable optical connector and the transceiver receptacle (Fig. 12A, fine alignment provided by barb 142 and notch 144 are in layer stack of the pluggable connector 98 and receptacle 81).
Claim(s) 92, 93, 107-113 and 115-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) in further view of DeMeritt et al (US 2018/0017744).
Regarding claim 92, Epitaux in view of Hasharoni teaches the switch system of claim 91, wherein Epitaux teaches the switch ASIC is configured to switch electrical signals (paragraph [0200], The ASIC components are in electrical communication with both the transmit engine 30 and the receive engine 62), wherein the optical transceiver assembly comprises a layer stack (Fig. 14B shows the side view of the optical transceiver assembly which comprises multiple layers; paragraph [0197], that the joint transceiver interconnect member 81 can support both the transmitter engine 30 and the receiver engine 62 so as to define an optical engine 150), and wherein the layer stack includes the following: an optical transceiver chip (Fig. 14A, transmitter 32 and receiver 62 on transceiver interconnect member 81; paragraph [0199], lines 2-6, plurality of the optical engines 150 are mounted on to an host integrated circuit (IC) substrate 152, which can be configured as a printed circuit board. The transceiver interconnect members 81 can be flip-chipped mounted to the host substrate 152), optical beam forming layer (Fig. 12A shows optical beam forming layer formed by points 61a and 63a), a pluggable optical interface (Fig. 14A, pluggable interface 98) and Hasharoni teaches the optical transceiver assembly comprises an optical imaging system expanding and collimating the optical beam (Fig. 12 shows the cross section of transmit optic cell with an optical imaging system using lens 80; paragraph [0167], The light beam widens while propagating through the transmit optical cell and is collimated by microlens 80 to provide a high-frequency output optical signal 91 that is coupled to fiber 41 via a set of microlenses and right-angle prism or mirror; Fig. 13 shows the use of optical imaging system using lens 80 in the receive direction).
Although Epitaux teaches the optical transceiver assembly including a layer stack and Hasharoni teaches an optical an optical imaging system expanding and collimating the optical beam Epitaux in view of Hasharoni doesn’t teach the layer stack included a plurality of optical beam forming layers, wherein each of the plurality optical beam forming layers contain lenses or lens arrays etched into the layers' material and which are configured to form an optical beam, a pluggable optical interface including mechanical guide pins located inside the layer stack.
DeMeritt teaches an optical transceiver assembly (Fig. 2, connector device 1 + optical stack 10 forms the transceiver assembly; paragraph [0038], 3-6, optoelectronic active elements 50, such as photo diodes 51 or other kinds of light detecting, that is receiving active elements 52, and/or laser diodes 53, VCSELs or other kinds of emitting active elements 54) including a layer stack (Fig. 2, layer stack 10) which includes an optical transceiver chip (paragraph [0060], lines 6-8, The optoelectronic active elements 50 may be comprised in the optoelectronic chip 60), plurality of optical beam forming layers (Fig. 3 and Fig. 10, optical beam forming layers 11 and 12), wherein each layer includes lenses or lens arrays etched into the layers' material and which are configured to form an optical beam (Fig. 3 and Fig. 10 shows the layers 11 and 12 with lens’ 16 and 16’ respectively; paragraph [0051], lines 12-16, In the figures, two or plural intermediate patterned layers 11, 12 are shown, each comprising optical surface regions 16 and 16′ either for radiation-receiving or for radiation-emitting optoelectronic active elements exclusively), a pluggable optical interface including mechanical guide pins located inside the layer stack (Fig. 2, mechanical guide pins 6 (couple into hole 7) on pluggable interface below connector 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transceiver assembly taught by Epitaux in view of Hasharoni and incorporate the multilayer stack of the optical transceiver assembly as taught by DeMeritt for the purposes of low cost, efficient constructional design and reduced manufacturing efforts (DeMeritt: paragraph [0013]). 
Regarding claim 93, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 92, wherein Hasharoni teaches the digital signal processing chip is located between the switch ASIC and the transceiver chip (paragraph [0087], In the case of a mixed signal electrical IO interface chip, a deserializer is required both at the chip edges for converting the 100G traffic into digital streams and a serializer is required from each optical cell convert to/from digital to analog signal for the optical transmission/reception i.e. as shown in Fig. 2, the chip edge of 301 is closer to switch asic 22 than the transceiver 311/321, similarly Fig. 4 shows the chip edge of 301 is closer to switch asic 22 than the transmit/receive chip 3210), and wherein the optical transceiver chip is located between the digital signal processing chip and a fiber ribbon (Fig. 2, transceiver 311/321 located between the edge of 301 and fiber 41; Fig. 4 also shows transmit/receive chip 3201 located between the edge of 301 and fiber 41).
Regarding claim 107, Epitaux teaches a switch system (Fig. 14A, system 101) comprising: an optical transceiver assembly (Fig. 14A, optical transceiver assembly comprising optical interface 98 and optical engine 150; paragraph [0197], the transmitter engine 30 and the receiver engine 62 so as to define an optical engine 150); wherein the optical transceiver assembly is connected to a switch ASIC (Fig. 14A, switch ASIC 153; paragraph [0200], the IC die 153 can include plurality of ASIC components including an ASIC microprocessor, field programmable gate arrays, and switch) and also comprises transmitter and receiver on an interconnect member (Fig. 14A, transmitter 32 and receiver 62 on transceiver interconnect member 81); wherein the switch ASIC switches electrical signals (paragraph [0200], The ASIC components are in electrical communication with both the transmit engine 30 and the receive engine 62); wherein the optical transceiver assembly includes a layer stack (Fig. 14B shows the side view of the optical transceiver assembly which comprises multiple layers;; paragraph [0197], that the joint transceiver interconnect member 81 can support both the transmitter engine 30 and the receiver engine 62 so as to define an optical engine 150); and wherein the layer stack comprises: an optical transceiver chip (Fig. 14A, transmitter 32 and receiver 62 on transceiver interconnect member 81; paragraph [0199], lines 2-6, plurality of the optical engines 150 are mounted on to an host integrated circuit (IC) substrate 152, which can be configured as a printed circuit board. The transceiver interconnect members 81 can be flip-chipped mounted to the host substrate 152), optical beam forming layer (Fig. 12A shows optical beam forming layer formed by points 61a and 63a), a pluggable optical interface (Fig. 14A, pluggable interface 98).
Although Epitaux teaches the optical transceiver assembly, Epitaux doesn’t teach the optical transceiver assembly comprises an optical imaging system expanding and collimating the optical beam; wherein a digital signal processing chip of the optical transceiver assembly is located next to a transceiver chip on a primary high-speed substrate, and wherein the distance from the digital signal processing chip to the switch ASIC is smaller than the distance from the transceiver chip to the switch ASIC.
Hasharoni also teaches an optical transceiver assembly (Fig. 2, optical transceiver assembly 301) connected to a switch ASIC (Fig. 2, switch ASIC 22; paragraph [0064], The first chip 22 may be switch, any communication chip, a processor, and the like. For example—it is assumed that the first chip is a high bandwidth ASIC such as a switch) wherein a digital signal processing chip of the optical transceiver assembly (paragraph [0080], The electrical circuitry may include the group of high-frequency electrical IO interfaces (341) and may include additional circuitry such as 331; paragraph [0083], the electrical IO interface chip may be a mixed signal chip with both digital and analog circuitries. One example of such digital circuitry is a digital signal processor…performing any task that is off-loaded from the first chip 22) is located next to a transceiver chip (Fig. 7, additional circuitry 331+341 is located next to transceiver 311/321; Fig. 4 also shows transmit/receive chip 3210 with additional circuitry 331+341) on a primary high-speed substrate (Fig. 7, primary high speed substrate 301’; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals; paragraph [0206], wherein the high-frequency optoelectronic module comprises a substrate that is coupled to the first chip and the at least one optoelectronic chip), and wherein the distance from the digital signal processing chip to the switch ASIC is smaller than the distance from the transceiver chip to the switch ASIC (paragraph [0087], In the case of a mixed signal electrical IO interface chip, a deserializer is required both at the chip edges for converting the 100G traffic into digital streams and a serializer is required from each optical cell convert to/from digital to analog signal for the optical transmission/reception i.e. as shown in Fig. 2, the chip edge of 301 (with 341) is closer to switch asic 22 than the transceiver 311/321, similarly Fig. 4 shows the chip edge of 301 is closer to switch asic 22 than the transmit/receive chip 3210; paragraph [0089], the electrical circuit may include a deserializer, one or more analog to digital conversion units, one or more digital processors, one or more digital to analog conversion unit and a serializer; paragraph [0090], output of step c fed to switch ASIC 22, The one or more digital processors are configured to digitally process the multiple streams of digital signals to provide multiple streams of digitally processed signals i.e. digitally processed signals from the electrical circuit portion at the edge of the chip of 301 is fed into the switch asic 22) and the optical transceiver assembly comprises an optical imaging system expanding and collimating the optical beam (Fig. 12 shows the cross section of transmit optic cell with an optical imaging system using lens 80; paragraph [0167], The light beam widens while propagating through the transmit optical cell and is collimated by microlens 80 to provide a high-frequency output optical signal 91 that is coupled to fiber 41 via a set of microlenses and right-angle prism or mirror; Fig. 13 shows the use of optical imaging system using lens 80 in the receive direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transceiver assembly taught by Epitaux and incorporate the DSP and its placement as taught by Hasharoni as the digital signal processor may perform error correction codes improving the bit error rate of the optical signals and the short distance the short distance the electrical signals pass between the chip 22 and the optical electronic unit 301 leads to greatly reduced energy consumption of the module (Hasharoni: paragraphs [0074] and [0083]).
Although Epitaux teaches the optical transceiver assembly including a layer stack and Hasharoni teaches an optical an optical imaging system expanding and collimating the optical beam Epitaux in view of Hasharoni doesn’t teach the layer stack comprises optical beam forming layers, which each layer includes lenses or lens arrays etched into the layers' material and which are configured to form an optical beam, a pluggable optical interface including mechanical guide pins.
DeMeritt teaches an optical transceiver assembly (Fig. 2, connector device 1 + optical stack 10 forms the transceiver assembly; paragraph [0038], 3-6, optoelectronic active elements 50, such as photo diodes 51 or other kinds of light detecting, that is receiving active elements 52, and/or laser diodes 53, VCSELs or other kinds of emitting active elements 54) including a layer stack (Fig. 2, layer stack 10) which comprises an optical transceiver chip (paragraph [0060], lines 6-8, The optoelectronic active elements 50 may be comprised in the optoelectronic chip 60), optical beam forming layers (Fig. 3 and Fig. 10, optical beam forming layers 11 and 12), which each layer includes lenses or lens arrays etched into the layers' material and which are configured to form an optical beam (Fig. 3 and Fig. 10 shows the layers 11 and 12 with lens’ 16 and 16’ respectively; paragraph [0051], lines 12-16, In the figures, two or plural intermediate patterned layers 11, 12 are shown, each comprising optical surface regions 16 and 16′ either for radiation-receiving or for radiation-emitting optoelectronic active elements exclusively), a pluggable optical interface including mechanical guide pins (Fig. 2, mechanical guide pins 6 on pluggable interface below connector 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transceiver assembly taught by Epitaux in view of Hasharoni and incorporate the multilayer stack of the optical transceiver assembly as taught by DeMeritt for the purposes of low cost, efficient constructional design and reduced manufacturing efforts (DeMeritt: paragraph [0013]).
Regarding claim 108, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 107, wherein Hasharoni teaches the digital signal processing chip is located between the switch ASIC and the transceiver chip (paragraph [0087], In the case of a mixed signal electrical IO interface chip, a deserializer is required both at the chip edges for converting the 100G traffic into digital streams and a serializer is required from each optical cell convert to/from digital to analog signal for the optical transmission/reception i.e. as shown in Fig. 2, the chip edge of 301 is closer to switch asic 22 than the transceiver 311/321, similarly Fig. 4 shows the chip edge of 301 is closer to switch asic 22 than the transmit/receive chip 3210), and-4-Atty. Dkt. No. SICF-1235464 wherein the transceiver chip is located between the digital signal processing chip and a fiber ribbon (Fig. 2, transceiver 311/321 located between the edge of 301 and fiber 41; Fig. 4 also shows transmit/receive chip 3201 located between the edge of 301 and fiber 41).  
Regarding claim 109, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 107, wherein Epitaux teaches the optical transceiver assembly includes a pluggable optical connector (Fig. 14A, pluggable interface 98) and a transceiver receptacle (Fig. 14A, transceiver receptacle 136). DeMeritt also teaches the transceiver assembly comprises a pluggable optical connector (Fig. 3, optical connector 40) and a transceiver receptacle (Fig. 3, transceiver receptacle at layer stack 10 comprising engagement member 7 to receiver optical connector 40).  
Regarding claim 110, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 109, wherein Epitaux teaches a heat spreader (Fig. 10, heat sink 95; Fig. 14C also shows heat sink 95) is placed on top of the transceiver assembly (paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150).  
Regarding claim 111, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 110, wherein Epitaux teaches the heat spreader is located above the entire transceiver assembly when the pluggable optical connector is plugged to the transceiver receptacle (Fig. 14C, heat sink 95 is on top of entire assembly when connector 98 is coupled; paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150). Hasharoni similarly also teaches a heat spreader located above both the digital signal processing chip and the transceiver chip (Fig. 15, heat spreader 100 located above chip 301’ holding the digital processing chip and the transceiver chip; paragraph [0179], the high-frequency optoelectronic module 30 includes heat sink 100, first chip 22, substrate 20, conductors 39, electrical IO chip 301′, electrical circuitry 35, transmit chip 311, microlenses 80, 113 and 114, electrical circuitry 35, spacer 23).  
Regarding claim 112, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system claim 110, wherein Epitaux teaches the entire transceiver assembly and the transceiver chip are sandwiched between the heat spreader and the base 81 when the pluggable optical connector is plugged to the transceiver receptacle (paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150) and Hasharoni similarly also teaches a heat spreader located above both the digital signal processing chip and the transceiver chip (Fig. 15, heat spreader 100 located above chip 301’ holding the digital processing chip and the transceiver chip; paragraph [0179], the high-frequency optoelectronic module 30 includes heat sink 100, first chip 22, substrate 20, conductors 39, electrical IO chip 301′, electrical circuitry 35, transmit chip 311, microlenses 80, 113 and 114, electrical circuitry 35, spacer 23) and that the transceiver chip is on the primary high-speed substrate (Fig. 4 shows transmit/receive chip 3210 on substrate 301; Fig. 7, primary high speed substrate 301’; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals; paragraph [0206], wherein the high-frequency optoelectronic module comprises a substrate that is coupled to the first chip and the at least one optoelectronic chip). Thus, the combination of Epitaux in view of Hasharoni teaches the limitations of claim 112.  
Regarding claim 113, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 110, wherein Epitaux teaches the heat spreader is configured to hold the pluggable optical connector into position and to dissipate heat (paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62 i.e. components beneath heat sink 95 are held in place as shown in Fig. 10).
Regarding claim 115, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 107, wherein Hasharoni teaches the switch ASIC is electrically and mechanically connected to a second high-speed substrate (Fig. 15, switch asic 22 is mechanically and electrically connected to second high speed substrate 20; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals; paragraph [0192], Some of conducting elements 531 are coupled to conductors 39 and form a set of conducting elements that are coupled to the set of high-frequency electrical IO interfaces of first chip 22).  
Regarding claim 116, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 107, wherein Hasharoni teaches the primary high-speed substrate (Fig. 15, primary substrate 301’) is electrically and mechanically connected to a second high-speed substrate (Fig. 15, second high speed substrate 20; paragraph [0099], The high-frequency optoelectronic module 30 may manage (for example) a traffic of 25.6 Tb/s-whereas each optoelectronic unit manages one fourth of the overall traffic-6.4 Tb/s. The high frequency electrical and optical signals are 100 Gb/s signals) via a ball grid array on the bottom of the primary high-speed substrate (Fig. 15, ball grid array 521).  
Regarding claim 117, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 107, wherein Epitaux teaches the optical transceiver assembly comprises eight optical transceiver assemblies (Fig. 14A, eight optical transceiver assemblies each comprising optical interface 98 and optical engine 150), and wherein four optical transceiver -5-Atty. Dkt. No. SICF-1235464 assemblies are arranged on each side of the switch ASIC and are located in the same plane as the switch ASIC (Fig. 14A, four optical transceiver assemblies to the left and four optical transceiver assemblies to the right of the switch ASIC 153).
Claim(s) 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) in further view of Shastri et al. (US 2013/0188970).
Regarding claim 99, Epitaux in view of Hasharoni teaches the switch system of claim 94, wherein Epitaux teaches the pluggable optical connector is in contact with a heat spreader and the transceiver holding base so that heat can be very efficient dissipated away from the component (Fig. 14C, transceiver interconnector member 81 and optical connector 98 in contact with heat spreader 95; paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150).
Epitaux in view of Hasharoni doesn’t teach that the optical connector encompasses a stack of silicon pieces in contact with the components.  
Shastri teaches an optical connector (Fig. 7, optical connector 50) encompasses a stack of silicon pieces (Fig. 7, housing 52 forms the stack as it comprises the bottom layer and the top layer; paragraph [0033], lines 2-4, a connector containing an array of optical signal paths for removably coupling with optical output signals O. Referring to FIG. 7, a silicon-based array connector 50 is shown as comprising a silicon housing 52) in contact with opto-electronic components (Fig. 7, when connected, connector 50 is in contact with components on interpose 10; paragraph [0024], individual opto-electronic components as disposed on interposer 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pluggable optical connector material as taught by Epitaux and incorporate a stack of silicon pieces for the connector as taught by Shastri since silicon helps dissipate heat which would thus improve the thermal efficiency of the system.
Claim(s) 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) in further view of Graves et al. (US 2016/0334575).
Regarding claim 103, Epitaux in view of Hasharoni teaches the switch system of claim 91. 
Although Hasharoni teaches the primary high-speed substrate, Epitaux in view of Hasharoni doesn’t teach wherein the primary high-speed substrate is generally rectangulaly shaped and has dimensions o in the range of 7-10 mm by 20-40 mm.  
Graves teaches a photonic integrated circuit (PIC) (Fig. 3, PIC 164) is generally rectangularly shaped and has dimensions in the range of 7-10 mm by 20-40 mm (PIC 164 is generally rectangularly shaped as shown in Fig. 3; paragraph [0057], lines 30-32, The PICs may be, for example, about 10-25 mm per side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the primary high speed substrate as taught Epitaux in view of Hasharoni and incorporate the rectangular dimensions taught by Graves as a matter of design choice in order to provide a smaller footprint for the PIC thereby allowing for the manufacturing of multiple PICs in one optical micromodule (Graves: paragraph [0048], lines 21-24).
Claim(s) 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) in further view of DeMeritt et al (US 2018/0017744) in further view of Shastri et al. (US 2013/0188970).
Regarding claim 114, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 109, wherein Epitaux teaches the pluggable optical connector is in contact with a heat spreader and the transceiver holding base so that heat can be very efficient dissipated away from the component (Fig. 14C, transceiver interconnector member 81 and optical connector 98 in contact with heat spreader 95; paragraph [0181], lines 2-6, the transceiver 20 can include a thermally conductive heat sink 95 that can be mounted onto one or both of the transmitter engine 30 and the receiver engine 62; paragraph [0201], The heat sinks 95, as described above, can be mounted to the optical engines 150).
Epitaux in view of Hasharoni doesn’t teach that the optical connector encompasses a stack of silicon pieces in contact with the components.  
Shastri teaches an optical connector (Fig. 7, optical connector 50) encompasses a stack of silicon pieces (Fig. 7, housing 52 forms the stack as it comprises the bottom layer and the top layer; paragraph [0033], lines 2-4, a connector containing an array of optical signal paths for removably coupling with optical output signals O. Referring to FIG. 7, a silicon-based array connector 50 is shown as comprising a silicon housing 52) in contact with opto-electronic components (Fig. 7, when connected, connector 50 is in contact with components on interpose 10; paragraph [0024], individual opto-electronic components as disposed on interposer 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pluggable optical connector material as taught by Epitaux and incorporate a stack of silicon pieces for the connector as taught by Shastri since silicon helps dissipate heat which would thus improve the thermal efficiency of the system.
Claim(s) 118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux et al. (US 2019/0033542) in view of Hasharoni (US 2019/0036618) in further view of DeMeritt et al (US 2018/0017744) in further view of Kim et al (US 2011/0243507).
Regarding claim 118, Epitaux in view of Hasharoni in further view of DeMeritt teaches the switch system of claim 117, wherein DeMeritt teaches the optical transceiver assembly includes a second alignment feature for fine alignment (Fig. 1, alignment feature 6 with 7; paragraph [0041], thereby light transmission between the layered optical stack and the coupling adapter piece 40 in alignment, due to the first and second engagement members 6, 7).  
DeMeritt doesn’t teach wherein the optical transceiver assembly includes one alignment feature for coarse alignment.
Kim teaches an optical connector assembly (Fig. 3, assembly 100) which includes one alignment feature for coarse alignment (Fig. 3, alignment feature 18 with 26; paragraph [0042], The plurality of studs 18 may align the substrate 10 and the ferrule 20. Also, the plurality of studs 18 may optically align optical fibers 22 aligned in the ferrule 20 and the optical waveguides 12 on the substrate 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify surface 40b and layer 23 of optical transceiver assembly taught by DeMeritt and further incorporate coarse alignment features as taught by Kim in order to increase alignment efficiency with the ferrule (Kim: paragraph [0046]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See further relevant prior arts listed below:
Rosenberg (US 2016/0161687): teaches an optical connector alignment structure in Fig. 2A.
Shastri (US 2019/0086618): teaches a high density optical interconnect system comprising an ASIC switch 24 as shown in Fig. 3.
Wada (US 2018/0003891): teaches an optical connector assembly and method for manufacturing the optical element in Fig. 6.
Leigh (US 2015/0180578): teaches an interconnection system comprising an ASIC switch 106 and optical transceivers 102 as shown in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/
Examiner, Art Unit 2637